DETAILED ACTION
Status of Application
The amendments and response filed 09 November are acknowledged and have been considered in their entirety.  Claims 14-19 are cancelled; thus claim 9-13 are pending; Claim 9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 10-13 are subject to examination on the merits.

Withdrawal of Previous Objections/Rejections
The rejection of claims 10-15 and 17-19 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the amendments to the claims to clarify the claimed subject matter.
The rejection of claims 11, 13 and 15 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the amendments to clarify the antecedent basis of the polypeptides.  
The rejection of claims 14 and 15 under 35 U.S.C. 112(b) is moot in view of the cancellation of said claims.  
The rejection of claims 10-15, 17 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Bulbarelli et al. (J. of Sci., 2002 – cited previously) is withdrawn as Bulbarelli et al. do not explicitly teach any of the glycosylation tags recited in claim 10.
The rejection of claims 10-15, 17 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Jost et al. (JBC, 1994 – cited previously) is withdrawn as Jost et al. do not teach any of the glycosylation tags recited in claim 10.
Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites the method steps “further comprise” the steps recited in claim 11, in reference to the method of claim 10.  However, claim 11 is not really introducing any new steps compared to claim 10, it is merely describing more in depth the method steps.  As such, it would be more appropriate to delete “further comprising” and replace with something like: “The method of claim 10 wherein the producing steps comprise:….”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meder et al. (JCB, 2005 – cited herein).
Regarding claim 10-13, Meder et al. teach a method of producing a recombinant polypeptide of podocalyxin-GFP fusion and attaching a 16 amino acid glycosylation peptide to said podocalyxin-GFP fusion by introducing nucleic acids encoding said protein with the glycosylation site by transfecting MDCK mammalian cells, expressing said polypeptide and recovering said polypeptide wherein the glycosylation tag consists of NGTEGPNFYVPFSNAT which has 100% sequence identity to instant SEQ ID NO: 15 – See Materials and Methods, p. 311-312). 

Claim(s) 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perlman et al. (J. Clin. Endocrin. & Metab., 2003 – cited herein).
Regarding claim 10-13, Bart et al. teach a method of producing the hormone follicle stimulating hormone in mammalian CHO cells and introducing glycosylation sites at the N-terminus wherein one of the tags consisted of ANITVNITV which has 100% sequence identity to instant SEQ ID NO: 18, by introducing nucleic acids encoding said protein with the glycosylation site into said CHO cells, expressing said protein and recovering said polypeptide.  See Results, p. 3229, 2nd column, last two paragraphs.

Claim(s) 10-13 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Schambye et al. (US 2002/0127652 – cited herein).
Regarding claim 10-13, Bart et al. teach a method of producing the hormone follicle stimulating hormone in mammalian CHO K1 cells and introducing glycosylation .

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        13 January 2021